

	

		II

		109th CONGRESS

		1st Session

		S. 1429

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 20, 2005

			Mrs. Murray (for herself

			 and Mr. DeWine) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Higher Education Act of 1965

		  to assist homeless students in obtaining postsecondary education, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Improving Access to Education for

			 Students Who Are Homeless or in Foster Care Act.

		2.FindingsCongress finds the following:

			(1)According to a study of foster care

			 children in the State of Washington, a child who enters foster care is likely

			 to have poorer academic outcomes than a child not in foster care, even after

			 controlling for a variety of factors such as poverty.

			(2)Youth in foster care—

				(A)are less likely to be enrolled in college

			 preparatory classes than non-foster care youth; and

				(B)are more than twice as likely as non-foster

			 care youth (37 percent as compared to 16 percent) to have dropped out of

			 secondary school.

				(3)50 percent of foster youth in the United

			 States graduate from secondary school, compared with 85 percent of youth

			 overall.

			(4)70 percent of teens in foster care desire

			 to go to college.

			(5)A report from Casey Family Programs

			 indicated that, nationwide, less than 27 percent of foster youth who graduated

			 from secondary school went on to college, as compared to 52 percent of the

			 general population. Moreover, the college dropout rate among foster youth is

			 far higher than the rate among other students.

			(6)A May 2002 report issued by the University

			 of California at Berkeley found that, of more than 3,200 foster care youth who

			 attended a community college from 1992 through 2000—

				(A)39 percent earned between 1 and 17

			 credits;

				(B)40 percent of the foster care youth earned

			 no credits; and

				(C)many of the foster care youth did not

			 attempt to take classes for credit, but rather were enrolled in remedial or

			 other non-credit classes.

				(7)Unaccompanied youth experiencing

			 homelessness often have left home for their own survival.

			(8)Although children and youth who experience

			 homelessness represent the full range of academic talents and abilities,

			 homelessness creates serious barriers to school enrollment, attendance, and

			 success.

			(9)The McKinney-Vento Homeless Assistance Act

			 (42 U.S.C. 11301 et seq.) requires State educational agencies and local

			 educational agencies to ensure that homeless children and youth receive a free

			 and appropriate public education, but these provisions do not reach beyond

			 secondary education.

			(10)The barriers created by homelessness to

			 kindergarten through grade 12 education (extreme poverty, residential

			 instability, lack of documentation, and lack of awareness of programs and

			 resources) often are also barriers to postsecondary education.

			(11)Higher education offers students

			 experiencing homelessness the best hope for escaping poverty and homelessness

			 as adults.

			IFinancial assistance for students who are

			 homeless or in foster care

			101.Need

			 analysis

				(a)Special

			 circumstancesSection 479A(a)

			 of the Higher Education Act of 1965 (20 U.S.C. 1087tt(a)) is amended, in the

			 third sentence, by inserting a change in housing status that results in

			 homelessness, before or other changes.

				(b)Independent

			 studentSection 480(d) of the

			 Higher Education Act of 1965 (20 U.S.C. 1087vv(d)) is amended to read as

			 follows:

					

						(d)Independent

				student

							(1)DefinitionThe term independent, when

				used with respect to a student, means any individual who—

								(A)is 24 years of age or older by December 31

				of the award year;

								(B)is an orphan, in foster care, or a ward of

				the court, or was in foster care or a ward of the court until the individual

				reached the age of 18;

								(C)is an emancipated youth, as defined by the

				student's State of legal residence;

								(D)is in legal guardianship, as defined in

				section 475 of the Social Security Act

				(42 U.S.C. 675);

								(E)is a veteran of the Armed Forces of the

				United States (as defined in subsection (c)(1));

								(F)is a graduate or professional

				student;

								(G)is a married individual;

								(H)has legal dependents other than a

				spouse;

								(I)has been verified as both a homeless child

				or youth and an unaccompanied youth, as such terms are defined in section 725

				of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a), during the

				school year in which the application for financial assistance is submitted,

				by—

									(i)a local educational agency liaison for

				homeless children and youths, as designated under section 722(g)(1)(J)(ii) of

				the McKinney-Vento Homeless Assistance Act (42 U.S.C.

				11432(g)(1)(J)(ii));

									(ii)a director of a homeless shelter,

				transitional shelter, or independent living program; or

									(iii)a financial aid administrator; or

									(J)is a student for whom a financial aid

				administrator makes a documented determination of independence by reason of

				other unusual circumstances.

								(2)Simplifying the

				dependency override processNothing in this subsection shall be

				construed to prohibit a financial aid administrator from making a determination

				of independence under paragraph (1)(J) based upon a documented determination of

				independence under such paragraph that was previously made by another financial

				aid administrator in the same application

				year.

							.

				(c)Tailoring

			 electronic applications for students with special circumstancesSection 483(a) of the Higher Education Act

			 of 1965 (20 U.S.C. 1090(a)) is amended by adding at the end the

			 following:

					

						(8)Applications

				for students seeking a documented determination of independenceIn the case of a student seeking a

				documented determination of independence by a financial aid administrator, as

				described in section 480(d)(1)(J), nothing in this section shall prohibit the

				Secretary from—

							(A)allowing such student to indicate the

				student's special circumstance on the electronic version of a form developed

				under paragraph (5);

							(B)collecting and processing, on a preliminary

				basis, data provided by such student using the electronic version of the form;

				or

							(C)distributing such data to States,

				institutions of higher education, and guaranty agencies for the purposes of

				processing loan applications and determining need and eligibility for

				institutional and State financial aid awards for such student on a preliminary

				basis, pending a documented determination of independence by a financial aid

				administrator.

							.

				IIFederal early outreach and student services

			 programs for students who are homeless or in foster care

			AFederal TRIO programs 

				211.Definition of

			 homeless children and youthsSection 402A(g) of the Higher Education Act

			 of 1965 (20 U.S.C. 1070a–11(g)) is amended—

					(1)by redesignating paragraphs (2) and (3) as

			 paragraphs (3) and (4); and

					(2)by inserting after paragraph (1) the

			 following:

						

							(2)Homeless

				children and youthsThe term

				homeless children and youths has the meaning given the term in

				section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C.

				11434a).

							.

					212.Talent

			 searchSection 402B(b) of the

			 Higher Education Act of 1965 (20 U.S.C. 1070a–12(b)) is amended by striking

			 paragraph (10) and inserting the following:

					

						(10)programs and activities as described in

				paragraphs (1) through (9) which are specially designed for—

							(A)students of limited English

				proficiency;

							(B)students who are homeless children and

				youths; and

							(C)students who are in foster care or are

				aging out of the foster care

				system.

							.

				213.Upward

			 BoundSection 402C(b) of the

			 Higher Education Act of 1965 (20 U.S.C. 1070a–13(b)) is amended by striking

			 paragraph (12) and inserting the following:

					

						(12)programs and activities as described in

				paragraphs (1) through (11) which are specially designed for—

							(A)students of limited English

				proficiency;

							(B)students who are homeless children and

				youths; and

							(C)students who are in foster care or are

				aging out of the foster care

				system.

							.

				214.Student support

			 servicesSection 402D of the

			 Higher Education Act of 1965 (20 U.S.C. 1070a–14) is amended—

					(1)in subsection (a)(3)—

						(A)by striking students and and

			 inserting students,; and

						(B)by inserting , students who are

			 homeless children and youths, and students who are in foster care or are aging

			 out of the foster care system before the period; and

						(2)in subsection (b)—

						(A)in paragraph (9), by striking

			 and after the semicolon;

						(B)by striking paragraph (10) and inserting

			 the following:

							

								(10)programs and activities as described in

				paragraphs (1) through (9) which are specially designed for—

									(A)students of limited English

				proficiency;

									(B)students who are or who were homeless

				children and youths; and

									(C)students who are in foster care or are

				aging out of the foster care system;

				and

									;

				and

						(C)by adding at the end the following:

							

								(11)assistance in securing temporary housing

				for—

									(A)students who are, or who were, homeless

				children and youths; or

									(B)students who are in foster care or are

				aging out of the foster care

				system.

									.

						215.Educational

			 opportunity centersSection

			 402F(b) of the Higher Education Act of 1965 (20 U.S.C. 1070a–16(b)) is amended

			 by striking paragraph (10) and inserting the following:

					

						(10)programs and activities as described in

				paragraphs (1) through (9) which are specially designed for—

							(A)students of limited English

				proficiency;

							(B)students who are homeless children and

				youths; and

							(C)students who are in foster care or are

				aging out of the foster care

				system.

							.

				216.Staff development

			 activitiesSection 402G(b)(3)

			 of the Higher Education Act of 1965 (20 U.S.C. 1070a–17(b)(3)) is amended by

			 striking chapter. and inserting chapter, including

			 strategies for recruiting and serving students who are homeless children and

			 youths, and students who are in foster care or are aging out of the foster care

			 system..

				BGEAR-UP programs

				221.Requirements for

			 gaining early awareness and readiness for undergraduate programsSection 404B(c)(2) of the Higher Education

			 Act of 1965 (20 U.S.C. 1070a–22(c)(2)) is amended by striking

			 programs. and inserting programs, including programs

			 under subtitle B of title VII of the McKinney-Vento Homeless Assistance Act (42

			 U.S.C. 11431 et seq.)..

				222.Early intervention

			 use of fundsSection

			 404D(b)(2)(C) of the Higher Education Act of 1965 (20 U.S.C. 1070a–24(b)(2)(C))

			 is amended by inserting , for students who are homeless children and

			 youths, as defined in section 725 of the McKinney-Vento Homeless Assistance Act

			 (42 U.S.C. 11434a), or for students who are in foster care or are aging out of

			 the foster care system before the period.

				IIIDemonstration projects to increase

			 enrollment and success of highly mobile students in postsecondary

			 education

			301.PurposeIt is the purpose of this title to support

			 demonstration projects in order to—

				(1)increase the secondary school graduation

			 rates of highly mobile students;

				(2)increase the academic success of highly

			 mobile students in secondary school; and

				(3)increase the enrollment and success of

			 highly mobile students in higher education.

				302.DefinitionsIn this title:

				(1)Highly mobile

			 studentsThe term

			 highly mobile students means students who are—

					(A)homeless children and youths, as such term

			 is defined in section 725 of the McKinney-Vento Homeless Assistance Act (42

			 U.S.C. 11434a); or

					(B)wards of the State.

					(2)SecretaryThe term Secretary means the

			 Secretary of Education.

				(3)Ward of the

			 stateThe term ward of

			 the State means a child who—

					(A)is a ward of the State, as determined by

			 the State where the child resides; or

					(B)is in the custody of a public child welfare

			 agency, including situations where the child is residing—

						(i)in a foster family home, group home, or

			 other alternative residential setting; or

						(ii)at home under protective

			 supervision.

						303.Grants

			 authorized

				(a)Competitive

			 grants authorizedThe

			 Secretary may award grants, contracts, and cooperative agreements, on a

			 competitive basis, to—

					(1)partnerships consisting of—

						(A)a State educational agency;

						(B)a State department serving abused and

			 neglected children;

						(C)a State department serving runaway,

			 homeless, or at-risk youth;

						(D)a State department serving homeless

			 families or youth; and

						(E)1 or more degree-granting institutions of

			 higher education; and

						(2)partnerships consisting of—

						(A)1 or more local educational

			 agencies;

						(B)1 or more degree-granting institutions of

			 higher education;

						(C)a recipient of a grant under subtitle B of

			 title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11371 et

			 seq.); and

						(D)2 or more community organizations or

			 entities, such as businesses, community-based organizations, faith-based

			 organizations, State agencies, or other public or private agencies or

			 organizations.

						(b)DurationGrants contracts, and cooperative

			 agreements under this title shall be awarded for a period of not more than 3

			 years.

				304.ApplicationsEach partnership desiring to receive a

			 grant, contract, or cooperative agreement under this title shall submit an

			 application to the Secretary at such time, in such manner, and accompanied by

			 such information as the Secretary may require. Each application shall

			 include—

				(1)a description of how the partnership plans

			 to carry out the activities required under this title;

				(2)a description of how the partnership will

			 coordinate and collaborate with transportation, education, housing, social

			 services, and child welfare agencies to prevent and reduce school

			 mobility;

				(3)an assurance that all State and local

			 educational agency members of the partnership will comply with the applicable

			 grant recipient requirements of subtitle B of title VII of the McKinney-Vento

			 Homeless Assistance Act (42 U.S.C. 11431 et seq.) and section 1113(c)(3)(A) of

			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6313(c)(3)(A));

			 and

				(4)an assurance that the partnership will

			 demonstrate that, to the maximum extent practicable, the partnership is—

					(A)utilizing other resources (including

			 Federal, State, and local funds, public transportation, and other community

			 resources) to transport highly mobile students; and

					(B)collaborating with local housing, social

			 services, and child welfare agencies to minimize the need for such

			 transportation.

					305.Award

			 considerationsIn awarding

			 grants, contracts, or cooperative agreements under this title, the Secretary

			 shall consider the following:

				(1)The number of highly mobile students

			 identified in the area proposed to be served by the partnership.

				(2)The extent to which each local educational

			 agency member of the partnership has reserved appropriate funds under section

			 1113(c)(3)(A) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.

			 6313(c)(3)(A)) to serve homeless children.

				(3)The extent to which the partnership has

			 demonstrated interagency collaboration among transportation, education,

			 housing, social services, and child welfare agencies.

				(4)Evidence of past successful operation of

			 programs for highly mobile students.

				306.Authorized

			 activitiesGrants, contracts,

			 and cooperative agreements under this title shall be used to carry out 1 or

			 more of the following activities:

				(1)Services designed to assist highly mobile

			 students in the completion of secondary school and in increasing academic

			 success, such as—

					(A)after-school and summer tutoring;

					(B)academic counseling;

					(C)skills assessment;

					(D)mentoring programs; and

					(E)exposure to cultural events, academic

			 programs, and other activities not usually available to highly mobile

			 students.

					(2)Services designed to assist highly mobile

			 students with matriculation in an institution of higher education, such

			 as—

					(A)academic advice and assistance in course

			 selection;

					(B)assistance in completing college admission

			 and financial aid applications;

					(C)assistance in preparing for college

			 entrance examinations;

					(D)personal counseling; and

					(E)career workshops and counseling.

					(3)Services and strategies to prevent and

			 reduce the mobility of highly mobile students, such as—

					(A)defraying the excess cost of transporting

			 highly mobile students to their schools of origin, as required under paragraphs

			 (1)(J)(iii) and (3)(A) of section 722(g) of the McKinney-Vento Homeless

			 Assistance Act (42 U.S.C. 11432(g)(1)(J)(iii) and (3)(A)), except that a grant

			 recipient may not use more than 25 percent of the total grant award received

			 under this title for this use;

					(B)interagency coordination of services and

			 policies, including transportation, education, housing, social services, and

			 child welfare agencies;

					(C)family counseling, home visits, staff

			 development, outreach, and supportive services; and

					(D)evaluation and dissemination of data,

			 information, and promising practices.

					307.Authorization of

			 appropriationsThere are

			 authorized to be appropriated to carry out this title $20,000,000 for fiscal

			 year 2006 and such sums as may be necessary for each of the 5 succeeding fiscal

			 years.

			

